913 S.W.2d 788 (1996)
323 Ark. 201
Allen ABEL and Liberty Real Estate, et al., Appellant,
v.
Andrew KOWALSKI, Appellee.
No. 94-988.
Supreme Court of Arkansas.
January 22, 1996.
PER CURIAM.
A Bill Hatch purportedly appears pro se, but tenders a motion on behalf of appellants Allen Abel and Liberty Real Estate, requesting certain documents be added to the record on appeal. First, we note that Hatch is not a licensed attorney and may not practice law in Arkansas. See Ark.Code Ann. § 16-22-206 (1987); see also All City Glass & Mirror, Inc. v. McGraw Hill Information Sys. Co., 295 Ark. 520, 750 S.W.2d 395 (1988). Therefore, Hatch may not represent Abel or Liberty Real Estate in this case. Second, the appeal record reflects the original transcript in this case was filed in the court of appeals on September 15, 1994, where appellants were granted at least five extensions to file a brief, the last of which was on November 6, 1995. On December 13, 1995, the court of appeals, giving no reason for doing so, certified this case to our court. Afterwards, on December 18, 1995, Hatch tendered the above motion in this court to supplement the record.
We return this matter to the court of appeals, noting first that Hatch cannot represent appellants Abel and Liberty Real Estate, and we direct the court of appeals to strike any motion(s) filed by Hatch on behalf of others. We also direct the appellate court to have appellants promptly file their briefs in this case and to dismiss appellants' appeal if they fail to do so.
It is so ordered.